Citation Nr: 1200868	
Decision Date: 01/10/12    Archive Date: 01/20/12

DOCKET NO.  08-38 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether the Veteran's VA compensation was properly stopped from March 2006 through April 2007 due to fugitive felon status.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel




INTRODUCTION

The Veteran served on active duty from February 1978 to February 1981.  
This matter comes before the Board of Veterans' Appeals (Board) from a February 2008 RO decision terminating the Veteran's VA compensation benefits effective as of March 2006.

The veteran requested the opportunity to present testimony in support of his claim at a personal hearing before a Member of the Board.  Such a hearing was scheduled for October 2009.  The veteran was notified of the scheduled time and place but failed to appear for the hearing.  When an appellant elects not to appear at the prescheduled hearing date, the request for a hearing will be considered to have been withdrawn.  38 C.F.R. § 20.704(d).  His claim will thus be adjudicated without further delay based upon all the evidence presently of record.


FINDINGS OF FACT

1.  After being paroled following the commission of a felony, the Veteran failed to maintain the conditions of his parole, and failed to report to the appropriate Ohio parole officials for a period of approximately one year.

2.  For failing to maintain the conditions of his parole, the Cuyahoga County Court of Common Pleas issued an arrest warrant for the Veteran in March 2006.  

3.  The arrest warrant was cleared when the Veteran turned himself into the authorities in April 2007.  

4.  The VA proposed to terminate the Veteran's VA compensation benefits in a November 2007 letter and implemented the proposal in February 2008, after following all prescribed procedures.


CONCLUSION OF LAW

The Veteran's VA compensation benefits were properly terminated in accordance with governing law and regulation for the period of time when he was considered a fugitive felon from March 2006 through April 2007.  38 U.S.C.A. §§ 5107, 5313B (West 2002); 38 C.F.R. § 3.665(n) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  To the extent that this Veteran's claim involves the validity of a creation of an overpayment involving Chapter 53 of Title 38 of the Unites States Code, the duty to notify and assist provisions of the VCAA do not apply.  Lueras v. Principi, 18 Vet. App. 435 (2004); Barger v. Principi, 16 Vet. App. 132, 138 (2002); see also 38 U.S.C.A. §§ 5103, 5103A.

Nevertheless, the Board observes that the Veteran received notice at each stage of this appeal as to the evidence required to substantiate his claim, and the procedures to be followed at each stage.  Initially, he was notified in November 2007 of the VA's finding that he had been a fugitive felon, of the consequences of this status, in that fugitive felons are prohibited from receiving VA compensation, and how he could submit evidence to show otherwise.  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

On December 27, 2001, Congress enacted the Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (Act). Section 505(a)(1) of the Act added 38 U.S.C.A. § 5313B, which provides, in pertinent part, that a veteran who is otherwise eligible for a benefit under Chapter 11 of Title 38 may not be paid or otherwise provided such benefit for any period during which such Veteran is a fugitive felon.  38 U.S.C.A. § 5313B (West 2002). 

In addressing how fugitive felon status affected payment of VA benefits to dependents, a VA Office of General Counsel opinion noted that the VA fugitive felon provision was modeled after Public Law No. 104-193, which barred fugitive felons from receiving Supplemental Security Insurance from the Social Security Administration (SSA) and food stamps from the Department of Agriculture. VAOPGCPREC 7-2002 (December 3, 2002).  It was noted that Public Law No. 104-193" was designed to cut off the means of support that allows fugitive felons to continue to flee."  Id.  The SSA's fugitive felon provision is essentially identical to the VA provision cited above.  See 42 U.S.C.A. § 1382(e)(4)(A). 

The term fugitive felon means a person who is a fugitive by reason of:  (i) Fleeing to avoid prosecution, or custody or confinement after conviction, for an offense, or an attempt to commit an offense, which is a felony under the laws of the place from which the person flees; or (ii) Violating a condition of probation or parole imposed for commission of a felony under Federal or State law.  38 C.F.R. § 3.665(n)(2) (2011). 

The term "felony" includes a high misdemeanor under the laws of a state which characterizes as high misdemeanors offenses that would be felony offenses under Federal law.  38 C.F.R. § 3.665(n)(3).

The record reflects that the Cuyahoga County Court of Common Pleas issued a warrant for the Veteran's arrest in March 2006, on account of his failure to report to the probation department for a period of one year.  Apparently, the Veteran turned himself into the proper officials in April 2007, at which point the warrant was deemed to have been satisfied.   The Veteran had been in receipt of VA compensation benefits throughout this period of time.

In November 2007, the VA notified the Veteran by mail that he was considered to be a fugitive felon and that his VA compensation payments would be stopped effective in March 2006, when the warrant had been issued, unless he took action to clear up the matter.  The Veteran phoned the RO in December 2007, and asserted that the warrant was not for him.  The RO then contacted the Cuyahoga County Warrant Division, which confirmed that the warrant had been issued for the Veteran and that it had been cleared in April 2007.

The RO then implemented the retroactive termination from March 2006, reflecting the date the warrant was issued, until April 2007, when the warrant was satisfied.  He was notified of this adjustment in a February 2008 letter from the RO.  The adjustment created an overpayment debt, of which he was formally notified in a February 2008 letter from the VA's Debt Management Center.  Although the Veteran has not requested a waiver of the debt, he filed a notice of disagreement as to the creation of the debt in March 2008, asserting that the charge at issue was a misdemeanor, rather than a felony, and that the judge had dismissed the warrant in April 2007.

The RO contacted the Cuyahoga County Warrant Division by phone in October 2008.  The Warrant Division confirmed that the warrant had been in effect for a parole violation on account of a felony conviction.  Additionally, Court records obtained by the RO and other Court records submitted by the Veteran, himself, reflect that the warrant was not dismissed; rather it was deemed to have been satisfied when the Veteran turned himself into the authorities.  The transcript of the April 2007 parole violation hearing reflects the Veteran's excuse for failing to report that he had not known who his parole officer was, and that he had turned himself in as soon as he learned of the warrant.  

The Veteran's representative has submitted written argument on his behalf in which he argues that the Veteran had not realized he was a fugitive felon, and that because he had turned himself into the authorities as soon as he became aware, the provisions of the law barring fugitive felons from receiving VA compensation should not be applied to his case.  

Upon review of the entire record, however, the Board finds that the law was properly applied to the Veteran's case.  In particular, because the warrant for his arrest was issued due to his failure to comply with the terms of his parole, he had knowledge of the consequences of such failure, yet proceeded to follow that illegal course of action.  The Board does not, as the Cuyahoga County Judge did not, accord much merit to the Veteran's excuse that he did not know who his probation officer was.  It was his responsibility to comply with the terms of his own probation.  Furthermore, regarding such matters as whether the Veteran's conviction was for a felony or misdemeanor, or whether the warrant may have been dismissed or revoked, the Board finds the consistent information provided by the Cuyahoga County Warrant Division to be far more credible than the Veteran's own self-serving statements.  

In short, because the Veteran was in violation of a condition of probation or parole imposed for commission of a felony under State law, because a warrant was issued for his arrest and that warrant remained in effect for a period of more than one year, the law is clear that the payment of VA compensation benefits is prohibited during that period of time, from March 2006 through April 2007.  The Board therefore holds that the Veteran's VA compensation benefits were properly terminated for that period of time, and that the debt created through that retroactive termination was properly created.  Furthermore, careful review shows that the VA accorded the Veteran complete due process throughout the proceeding.



ORDER

The termination of the Veteran's VA compensation payments from March 2006 through April 2007 was proper.


____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


